DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After-Final Amendments
Applicant's after-final submission dated 3/4/21 has been entered. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, an outer housing having a transparent or translucent thin generally tubular wall having a horizontal cross-section between a bottom edge, a top edge, and having a hollow vertical through bore between the bottom edge and the top edge; an inner lighting unit within the hollow through bore having a horizontal plate positioned midway between the bottom edge and top edge, a switch attached to the housing or inner lighting unit to detect when the bottom edge of the outer housing rests on a support surface, the switch turning on the first light source of the plate pointed up when the outer housing rests on a support surface to provide an area light and turning on the second light source of the plate pointed down when the outer housing is lifted up from the support surface to provide a spot light.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for the claimed combinations, nor would it be obvious to modify those references to include such limitation.
Independent claim 13 is allowed for including substantially the same allowable subject matter as that of claim 1. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875